MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-13-00549-CV

               EDWARD MOERS AND DANIEL MOERS, Appellants

                                          V.

   HARRIS COUNTY APPRAISAL DISTRICT, CHIEF APPRAISER OF HARRIS
  COUNTY APPRAISAL, JIM ROBINSON, AND HARRIS COUNTY APPRAISAL
                      REVIEW BOARD, Appellees

   Appeal from the 165th District Court of Harris County. (Tr. Ct. No. 2009-55877).

TO THE 165TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of June 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on March 22, 2013. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was error in
             the portion of the trial court’s judgment that dismissed
             appellants’ claims for tax year 2012 with prejudice.
             Accordingly, the Court modifies the referenced portion of the
             trial court’s judgment to provide that the dismissal of
             Appellants’ claims for tax year 2012 is without prejudice.
                     The Court further holds that there was no reversible
              error in the remaining portions of the trial court’s judgment.
              Therefore, the Court affirms the trial court’s judgment as
              herein modified.

                     The Court orders that the appellants, Edward Moers
              and Daniel Moers, jointly and severally, pay all appellate
              costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered June 30, 2015.

              Panel consists of Justices Massengale, Brown, and Huddle.
              Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




April 22, 2016
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT